Citation Nr: 0329807	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for panhypopituitarism, 
residual of a hypophyseal cyst excision, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
August 1988, from February 1989 to June 1989, and from 
November 1990 to May 1991.  It also appears the veteran had 
three years and 18 days active service prior to his September 
1983 enlistment.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 20 percent disabling 
rating for panhypopituitarism, residual of a hypophyseal cyst 
excision.


REMAND

This matter was previously before the Board in January 2002 
and at that time, the Board affirmed the April 2001 rating 
decision. The veteran subsequently appealed the denial to the 
United States Court of Appeals for Veterans Claims 
("Court")(known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  A March 2003 Joint Motion 
called for a remand on the following bases: the January 2002 
Board decision did not present sufficient reasons or bases 
with respect to the assignment of a diagnostic code; VA 
failed in its duty to assist the veteran pursuant to the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)("VCAA"); VA 
failed to provide adequate notice of the information and 
evidence necessary to substantiate the veteran's claim 
pursuant to 38 U.S.C.A. § 5103A as amended by the VCAA and 
delineated in Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and the April 2001 VA examination was inadequate for 
rating purposes.  In a March 2003 Order, the Court vacated 
the January 2002 Board decision and remanded the claim for 
readjudication.  The matter is once again before the Board 
for adjudication, however; a preliminary review of the claims 
folder reveals the matter is not ripe for appellate 
disposition.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA. This law redefined 
the obligations of VA with respect to the duty to assist and 
eliminated the former statutory requirement that claims be 
well grounded.   It appears that the VCAA applies to this 
case even though the claim was filed before enactment of the 
law since VA had not finally completed adjudication of the 
claim before the law was passed.  See Kuzma v. Principi, No. 
03-7032 (Fed. Cir., August 25, 2003).  Moreover, as the Court 
remanded the veteran's claim for failure to comply with the 
VCAA and Quartuccio, the Board shall proceed by assuming the 
applicability of the VCAA as mandated by the Court.

In Quartuccio, the Court mandated that VA ensure strict 
compliance with the provisions of the VCAA, i. e. "both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary."  
In the instant case, while a development letter was sent to 
the veteran in March 2001, it did not contain adequate notice 
of the VCAA as mandated by the Court.  The Federal Circuit 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
corrective action to cure defective VCAA duty to notify 
letters, or provide notice of the VCAA where there was none, 
as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board 
no longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003).  The result is that the matter must be 
remanded to ensure that the veteran is notified of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the increased rating claim, what evidence 
VA will develop, and what evidence the veteran must furnish.  
See Quartuccio, supra.   

The veteran's representative has also contended that there 
are outstanding medical records, which need to be obtained in 
support of the claim currently on appeal.  Specifically, in 
the Appellant's Brief, his attorney argued that while the 
veteran reported upon his April 2001 VA examination that he 
had multiple doctor visits in the last year related to his 
service-connected condition, the RO failed to obtain the 
pertinent medical documentation from the veteran's private 
physician.  It does not appear from a review of the claims 
folder, that attempts were made to identify the veteran's 
private treating physician or obtain the underlying treatment 
records.  While the case is in remand status, attempts should 
be made to obtain any outstanding medical evidence of record.

Finally, the veteran's representative argues that the April 
2001 VA examination was inadequate for rating purposes.  A 
review of the aforementioned report of examination indicates 
that the veteran's claims folder was not available for 
review.  Since it is important that each disability be viewed 
in relation to its history, the April 2001 VA examination is 
inadequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  For this reason, the veteran should be 
scheduled for an additional VA examination.  Further, copies 
of all pertinent records in the veteran's claims file or, in 
the alternative, the claims file, must be made available to 
the examiner for review.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  Please contact the veteran and ensure 
that copies of all current and relevant 
records of treatment for 
panhypopituitarism, residual of a 
hypophyseal cyst excision, are associated 
with the claims folder.  Request that he 
provide the name, address, and specific 
dates of treatment for each source.  Once 
the necessary authorization forms have 
been secured, attempts should be made to 
obtain the treatment records.

3.  After association with the claims 
folder of any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA examination by an 
appropriately qualified physician to 
determine the severity of his service-
connected panhypopituitarism, residual of 
a hypophyseal cyst excision. 
Specifically, the examiner should 
identify any endocrine dysfunction 
attributable to that cyst excision.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail. The examiner should 
review the claims folder in conjunction 
with the examination.  In this 
connection, the examiner should be given 
a copy of 38 C.F.R. § 4.119  Schedule of 
Ratings-endocrine system.  He or she 
should also be asked to opine which 
diagnostic code(s) best corresponds to 
the veteran's illness and symptomatology.  
Finally, please comment on the impact, if 
any, of one disorder of the endocrine 
system, e.g., the pituitary gland, upon 
another part of endocrine system, e.g., 
the thyroid or pancreas.

4.  Thereafter, the veteran's claim of 
entitlement to an increased rating for 
panhypopituitarism, residual of a 
hypophyseal cyst excision, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




